DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes phases that can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. The phrases “The invention relates to” and “the present invention relates also to” should be deleted. Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1, 2, 6 and 13 are objected to because of the following informalities: 
 After the limitation “the branched alkyl having 1 to 20” in claim 1, the phrase “carbon atoms or C atoms” should be inserted.
Claim 1 should recite “polymerisable” LC material to maintain claim language consistency with claims 2-15.
Claim 2 recites “rod-shaped”, the hyphen (-) should be omitted.
 Claim 6 recites “q is an integer from 1 to 10 including 2, 3,4, 5, 6, or 7. However, it is understood that the integer 1 to 10 includes, 3,4, 5, 6, or 7. Therefore, the recitation “including 2, 3,4, 5, 6, or 7” should be omitted.  
Claim 13 recites “the LC material”, but should recite “the polymerisable LC material” to maintain claim language consistency. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with 

Claim 14 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. Specifically, because the claimed invention is not supported by either a specific and substantial asserted utility or a well-established utility for the reasons set forth above, one skilled in the art clearly would not know how to use the claimed invention. Claim 14 recites “A method comprising includes a polymerisable LC material according to claim 1 in devices…”. However, applicants failed to include any steps involved in the method/process. It is unclear what method/process applicant is intending to encompass.  A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  
Product by process claim language:

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2 and 4-6 recites “preferably “limitations. The term “preferably” is indefinite, unclear and vague.  Applicants have failed to address the claims to particularly point out and distinctly claim the invention. The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants’ regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability. The claim includes both a broad and narrower definition, which renders the claim indefinite. 
Claim 3 recites “Polymerisable LC material according to claim 1, wherein …L has one each occurrence identically or differently one of the meanings given from L1 in formula DRM…” Claim 4 recites “Polymerisable LC material according to claim 1, … wherein P1, Sp1 and MG have the meanings as given 1 in formula DRM…” Claim 5 recites “Polymerisable LC material according to claim 1, wherein …L has one each occurrence identically or differently one of the meanings given from L1 in formula DRM…” There no positive recitation of formula DRM recited in claim 1.  There is insufficient antecedent basis for this limitation in the claims. The claims as written are unclear and indefinite. Appropriate correction is required. 
Claim 5 further recites “alkylcarbonyl, alkoxycarbonyl, alkylcarbonyloxy or alkoxycarbonyloxy with 1 or more C atoms”. However, these groups require more than 1 carbon atom. The claim as written is indefinite and unclear. Appropriate correction is required. 

Claim 10 recites “mixing one or more compounds of formulae S0, S1 or S2 …” However, applicants have failed to define such formulae in the claims. The claim as written is unclear and indefinite. Appropriate correction is required. 
Claims 2-15 depends on claim 1; therefore, the claims are also indefinite and rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Appropriate correction is required. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Claim 9 recites “Polymerisable LC material according to claim 1, comprising optionally one or .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muramatsu Ayako et al. (WO 2018/101196 A1; citations from corresponding USPGPUB 2019/0264106 A1: Takahasi et al.).
Regarding claims 1, 2, 7, 9-15, Takahasi et al. teach (see abstract, claims, examples 1-7, 12-14, 16-19 and comparative examples 1-3 and 5, and paragraphs [0002 & 0028]) teach a polymerizable liquid crystal composition (material), an optical anisotropic film, an optical film, a polarizing plate, polariser (polarizer) an image display device and, and an organic electroluminescent display device. Examples 1-7, 12-14, 16-19 and comparative examples 1-3 and 5 disclose polymerizable LC materials comprising compounds 1-5 as di- or multireactive 
    PNG
    media_image1.png
    467
    306
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    155
    332
    media_image2.png
    Greyscale
 [0293] corresponding to compounds of current formula TRI.
Claim(s) 1, 7 and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishikawa et al. (JP 2007-072163 A).
.
Claim(s) 1-5 and 7-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coates et al. (US 6,217,955 B1).
Regarding claims 1-5 and 7-15, Coates et al. a liquid crystal device containing a liquid crystal cell and at least one polarizer, which includes a polymerizable LC material (see abstract, claims, col. 4, line 9-53 & col.5, line 21- col. 6, line 35 and examples).  Example 1 (see col. 26- col. 27). teaches a LC material comprising at least one directive mesogenic compound (Compound B meets the limitation of DRMa1) in an amount of 33.0%, at least one monoreactive mesogenic compound (Compound A meets the limitation of MRM4) in an amount of 65.0% and Tinuvin 400 in an amount of 1% meeting the limitation of formula TRI as instantly recited. The preferred mesogenic compounds are listed in col. 22, line 18-col. 24, line 64 meeting the limitation of formula MRM and at least one compound selected from formulae MRM1 to MRM27 as instantly claimed. See structures below. 

    PNG
    media_image3.png
    106
    575
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    155
    332
    media_image2.png
    Greyscale

Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Coates et al. (US 6319963 B1: see abstract, claims and examples) teach a polymerisable LC material comprised in a reflective film. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722